          Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 1 of 11




               In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: August 3, 2021

* * * * * * * * * * * * *
MOHAMMED K. ALAM and JANNATUL *
FERDOUSHI, parents and natural               *              UNPUBLISHED
guardians of T.M., a minor,                  *
                                             *
               Petitioners,                  *              No. 16-1469V
                                             *
v.                                           *              Special Master Gowen
                                             *
SECRETARY OF HEALTH                          *              Stipulation for Award; Influenza
AND HUMAN SERVICES,                          *              (“flu”); Transverse myelitis.
                                             *
               Respondent.                   *
* * * * * * * * * * * * *
Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for petitioner.
Traci R. Patton, U.S. Dept. of Justice, Washington, D.C., for respondent.

                                      DECISION ON STIPULATION1

        On November 7, 2016, Mohammed K. Alam and Jannatul Ferdoushi, as parents and
natural guardians of T.M., filed a petition for compensation under the National Vaccine Injury
Program.2 Petition at Preamble (ECF No. 1). T.M. received an influenza (“flu”) vaccine on
November 8, 2013. Id.; Stipulation (ECF No. 135). Petitioners allege that as a result of T.M.
receiving the flu vaccine, she suffered from transverse myelitis. Stipulation at ¶ 4.

       On August 3, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation. Respondent denies that the flu
vaccine is the cause of T.M.’s transverse myelitis or any other injury. Id. at ¶ 6. Nevertheless,

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
         Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 2 of 11




maintaining their respective positions, the parties now agree that the issues between them shall
be settled and that a decision should be entered awarding the compensation to the petitioner
according to the terms of the stipulation attached hereto as Appendix A. Id. at ¶ 7.

The stipulation provides:

        1) A lump sum of $131,156.00, which amount represents compensation for the first
           year life care expenses ($6,156.00) and pain and suffering ($125,000.00), in the
           form of a check payable to petitioners as guardian(s)/conservator(s) of the estate
           of TM for the benefit of TM. No payments shall be made until petitioners
           provide respondent with documentation establishing that they have been
           appointed as guardian(s)/conservator(s) of TM’s estate;

        2) A lump sum of $20,000.00, which amount represents reimbursement of a lien for
           services rendered on behalf of TM, in the form of a check payable jointly to
           petitioners and Department of Social Services, and mailed to:

                                                   New York City
                                          Human Resources Administration
                                           Division of Liens and Recovery
                                                  P.O. Box 414799
                                              Boston, MA 02241-4799
                                                   Case #: 956429

             Petitioners agree to endorse this check to the Department of Social Services.

        3) An amount sufficient to purchase the annuity contract described in paragraph
           10 of the stipulation, paid to the life insurance company from which the annuity
           will be purchased (the “Life Insurance Company”).

This amount represents compensation for all damages that would be available under 15(a).
Stipulation at ¶ 8.

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                                               s/Thomas L. Gowen
                                                                               Thomas L. Gowen
                                                                               Special Master



3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 3 of 11
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 4 of 11
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 5 of 11
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 6 of 11
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 7 of 11
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 8 of 11
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 9 of 11
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 10 of 11
Case 1:16-vv-01469-UNJ Document 138 Filed 09/16/21 Page 11 of 11
